     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 1 of 35




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


SPORT & WHEAT CPA PA, a Florida )
corporation, individually and on behalf
                                )
of a class of similarly situated businesses
                                )
and individuals,                )
                                )
           Plaintiff,           )
                                )
v.                              )                  Case No.: ____________
                                )
SERVISFIRST BANK INC. , SYNOVUS )
TRUST COMPANY, NATIONAL         )
ASSOCIATION and DOES 1-100,     )
inclusive,                      )                  JURY DEMANDED
                                )
           Defendants.          )
                                )

 VERIFIED EMERGENCY CLASS ACTION COMPLAINT FOR, INTER
        ALIA, DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff SPORT & WHEAT CPA PA (“Plaintiff” or “S&W”) brings this

verified emergency class action complaint (the “Complaint”) on behalf of itself and

those similarly situated against Defendants SERVISFIRST BANK INC. (hereinafter

“ServisFirst”), SYNOVUS TRUST COMPANY, NATIONAL ASSOCIATION

(hereinafter “Synovus”) and DOES 1-100, inclusive (collectively with ServisFirst

and Synovus, the “PPP Lenders”) to stop the PPP Lenders’ unlawful conduct and to

obtain redress for all persons and businesses injured thereby. For its class action

complaint, Plaintiff alleges as follows based upon its personal knowledge and upon
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 2 of 35




information and belief, including investigations conducted by its attorneys.

      Given the importance of this issue to CPA firms, attorneys and other financial

professionals that are tirelessly and diligently working to assist PPP Lenders’ small

business customers (“Bank Customers”) to obtain PPP loans so that the Bank

Customers can avoid laying off literally hundreds of thousands, if not millions of

American workers, and because the facts necessary for this Court to issue a

temporary restraining order enjoining PPP Lenders from refusing to compensate

PPP Agents for the critical services they are providing to implement the Paycheck

Protection Program (“PPP”) are a matter of public record of which this Court can

take judicial notice, S&W is respectfully requesting that this Court undertake this

cause that is vital to the American economy and the national interest on an

emergency basis and order expedited briefing and set a hearing on this matter as

soon as possible.

                                INTRODUCTION

      1.     In response to the COVID-19 pandemic, Congress enacted the

Coronavirus Aid, Relief, and Economic Security Act (hereinafter the “CARES

Act”). Among other programs, the CARES Act established the PPP which provides

emergency “loans” to small businesses. Under the CARES Act, the United States

Small Business Administration (“SBA”) administers the PPP.

      2.     Although nominally labeled a “loan,” as the name “Paycheck


                                          2
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 3 of 35




Protection Program” implies, Congress in fact intended for these PPP loans to be

used by small businesses so that the “paychecks” of American workers would be

“protected” during the two-month period which was projected to be the most

economically difficult period of the pandemic crisis (as opposed to these small

businesses shuttering and laying off their workers during such period).

      3.    Accordingly, the PPP provides that if a small business uses a PPP loan

to continue paying its employees during such two-month period, all or a substantial

portion of the PPP loan would be “forgiven.” In general, the amount of a PPP loan

a small business could receive was therefore limited to two and half times the

business’ monthly payroll.

      4.    To compensate the PPP Lenders that process the PPP loans for the

SBA, the PPP provides for the PPP Lenders to receive a processing fee equal to a

percentage of each loan amount.

      5.    The PPP also envisioned that some Bank Customers of the PPP Lenders

would need the assistance of accountants, attorneys or other financial professionals

(“PPP Agents”) to assemble, prepare, process and file their PPP loan applications.

To incentivize PPP Agents to provide such assistance to the Bank Customers so that

the Bank Customers could successfully apply for and obtain PPP loans and therefore

avoid laying off their employees, the PPP mandates that the PPP “Agent fees will




                                         3
        Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 4 of 35




be paid by the lender out of the fees the lender receives from SBA.” 1

         6.       Conversely, in order to ensure that the PPP loan proceeds were used

only for their intended purpose, viz., to protect the paychecks of the employees of

the small businesses, the PPP further provides that PPP “Agents may not collect fees

from the borrower or be paid out of the PPP loan proceeds.” 2

         7.       Notwithstanding the clear Congressional intent of the PPP, Defendants

ServisFirst and Synovus (the “Named Bank Defendants”), and, on information and

belief, other PPP Lenders, have adopted policies whereby they are refusing to pay

fees to PPP Agents for their services assisting Bank Customers in obtaining PPP

loans.

         8.       As a result of these PPP Lenders’ policies, on information and belief,

thousands of CPAs and other authorized PPP Agents—including S&W in this

action—are not being compensated for their work.

         9.       These PPP Lenders’ policies are unjust and un-American and are

unfairly discriminating against the smaller of the small business concerns contrary

to Congressional intent because, on information and belief, such concerns are less

financially sophisticated, are less likely to employ in-house accountants or lawyers

and therefore would be more likely to need the services of a PPP Agent to




1
     SBA first Interim Final Rule, issued on April 2, 2020 (the “SBA First Interim Rule”), 85 FR 20816.
2
    Id.


                                                         4
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 5 of 35




successfully apply for and obtain a PPP loan.

      10.     Indeed the CARES Act specifically provides that “[i]t is the sense of

the Senate that the Administrator should issue guidance to lenders and agents to

ensure that the processing and disbursement of covered loans prioritizes small

business concerns and entities in underserved and rural markets, including

veterans and members of the military community, small business concerns

owned and controlled by socially and economically disadvantaged individuals

(as defined in section 8(d)(3)(C)), women, and businesses in operation for less

than 2 years.”3

                                         BACKGROUND

      11.     Small businesses are the backbone of the American economy. Indeed,

about half of the people that work in America work for a small business. These

businesses and their employees have been hit hard due to the global COVID-19

pandemic.

      12.     On March 11, 2020, the COVID-19 outbreak was characterized as a

pandemic by the World Health Organization (WHO). Most countries of the world

adopted travel restrictions and stay-at-home policies in order to slow the spread of

COVID-19 and “flatten the curve” so as to not overwhelm the health industry’s




3
      15 U.S.C. §636(a)(36)(P)(iv) (emphasis supplied).


                                                     5
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 6 of 35




capacity to treat patients.

        13.   On March 13, 2020, President Trump issued a proclamation declaring

a national emergency concerning the COVID-19 pandemic.

        14.   On March 25, 2020, in response to the economic fallout of the COVID-

19 crisis, the United States Senate passed the CARES Act. The CARES Act passed

the House the next day and was signed into law by President Trump on March 27,

2020.

        15.   The CARES Act established a $500 billion government lending

program for distressed companies. Unprecedented in size and scope, the legislation

was the largest-ever economic stimulus package in U.S. history, amounting to 10%

of the total U.S. gross domestic product.

        16.   As part of the CARES Act, the Federal government created the PPP, a

$349 billion loan program administered by the SBA for small businesses with funds

available for loans originated from February 15 through June 30, 2020. The PPP is

intended to provide American small businesses with eight weeks of cash-flow

assistance through 100 percent federally guaranteed loans. The SBA is a United

States government agency that provides support to entrepreneurs and small

businesses. The loans were backed by the Federal Government and SBA but

administered by private banks. One of the most important aspects of the PPP loans

is that the terms provide criteria for loan forgiveness through a process that


                                            6
        Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 7 of 35




incentivizes companies to retain, and not “lay off” employees during this crisis.

         17.      In exercising its authority to administer the PPP, the SBA determined

that it was the intent of Congress in passing the CARES Act that the fees to be paid

to PPP Lenders thereunder would be paid by the SBA. Indeed, the SBA First Interim

Rule clearly provides that the “SBA will pay lenders fees for processing PPP

loans.”4

         18.      Similarly, the SBA determined that it was Congress’ intent that the PPP

“Agent fees will be paid by the lender out of the fees the lender receives from SBA”5

and also that PPP “Agents may not collect fees from the borrower or be paid out of

the PPP loan proceeds.”6

         19.      At President Trump’s signing of the CARES Act, ranking member of

the House Small Business Committee Representative Steve Chabot (R-Ohio)

praised the legislation as giving small businesses a great chance to reopen.7 Senator

Marco Rubio (R-Fl), Chairman of the Senate Small Business and Entrepreneurship

stated that the “bipartisan small business package...will provide emergency relief so

that millions of American workers can keep their jobs and millions of small

businesses can stay open.”8 Senate Majority Whip, Senator John Thune (R-SD)



4
    85 FR 20816 (April 15, 2020).
5
    Id.
6
    Id.
7
     Remarks by President Trump at Signing of H.R.748, The CARES Act, 2020 WL 1485787, at *67.
8
       Sen.   Rubio,      Press   Release,     3/25/2020    https://www.rubio.senate.gov/public/index.cfm/press-


                                                        7
       Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 8 of 35




stated that the PPP loans provided by the CARES Act “will deliver relief to small

businesses to help them and their workers weather this storm.”9

        20.      The United States Department of the Treasury announced that starting

April 3, 2020, small businesses could apply for and receive loans to cover their

payroll and other certain expenses through existing SBA lenders.10 Starting April

10, 2020, independent contractors, single members LLCs and self-employed

individuals could apply.11

        21.      Within this context, private banks (i.e., PPP Lenders) serve as an

intermediary between small businesses (i.e., Bank Customers) and the PPP being

administered by the SBA.

        22.      Like many small businesses, those businesses rely on the outside

professional services of CPAs and other financial professionals and turned to those

professionals to assist them in applying for PPP loans and for preparing and/or

gathering the necessary documentation, including tax returns, payroll data and other

financial information.

        23.      The SBA regulations that govern the PPP loans mandated that the loans




releases?ContentRecord_id=D08E8A75-546A-4C56-A890-B948048E9B5C
9
      Sen.     Thune,     Press    Release,     3/25/2020    https://www.thune.senate.gov/public/index.cfm/press-
releases?ID=CA914CF0-5C3D-4A02-B6F2-84925B5467BD
10
    https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
11
    Id.


                                                       8
      Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 9 of 35




be distributed “first come, first served.”12

        24.     The financial crisis caused by COVID-19 coupled with the fact that

PPP loans would be partially or entirely forgiven if the loans were used to keep

American workers employed resulted in a huge demand which quickly overwhelmed

PPP Lenders.

        25.     As contemplated by the CARES Act and the interim rules issued by the

SBA, PPP Agents were authorized to assist PPP Lenders who were literally

inundated by the demand for PPP loans. Indeed, the PPP was in such high demand

that its initial $349 billion allotment was exhausted after just 14 days and on April

21, 2020, Congress authorized an additional $320 billion for PPP loans.

        26.     Under the SBA’s rules, a PPP Agent is defined as an “authorized

representative and can be:

                • An attorney;
                • An accountant;
                • A consultant;
                • Someone who prepares an applicant’s application for financial
                assistance and is employed and compensated by the applicant;
                • Someone who assists a lender with originating, disbursing, servicing,
                liquidating, or litigating SBA loans;
                • A loan broker; or
                • Any other individual or entity representing an applicant by conducting
                business with the SBA.13




12
   SBA Interim Final Rule § m. [Docket No. SBA-20200015] 13 CFR Part 120 Business Loan Program Temporary
Changes; Paycheck Protection Program RIN 3245-AH34
13
    https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf


                                                   9
        Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 10 of 35




         27.     To compensate PPP Lenders for their services in assisting Bank

Customers, the SBA rules provide that a PPP Lender is entitled to receive origination

fees of 5% on loans up to $350,000; 3% on loans between $350,000 and $2 million;

and 1% on loans between $2 million and $10 million.14 That means that a PPP

Lender could receive up to $17,500 for processing loans up to $350,000; up to

$60,000 for processing loans between $350,000 and $2 million; and up to $100,000

for processing loans between $2 million and $10 million.

         28.     These same rules provide that a PPP Agent’s

                 fees will be paid out of lender fees. The lender will pay
                 the agent. Agents may not collect any fees from the
                 applicant. The total amount that an agent may collect
                 from the lender for assistance in preparing an application
                 for a PPP loan (including referral to the lender) may not
                 exceed:

                          • One (1) percent for loans of not more than
                          $350,000;

                          • 0.50 percent for loans of more than $350,000 and
                          less than $2 million; and

                          • 0.25 percent for loans of at least $2 million.15

(hereinafter, the “PPP Agent Fees Cap”).

         29.     For example, that means of the $17,500 that a PPP Lender receives




14
      https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf
15
     85 FR 20816 (April 15, 2020) (emphasis supplied).


                                                    10
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 11 of 35




from the SBA for processing a $350,000 loan, if a PPP Lender’s Bank Customer

uses the services of a PPP Agent to prepare and file the application and supporting

documentation, that PPP Agent must “be paid out of lender fees” but such PPP

Agent’s fees cannot exceed $3,500 (1% of $350,000), i.e., the PPP Agent Fees Cap.

      30.    The Named Bank Defendants knew that their Bank Customers had

utilized the services of S&W because when they were asked to compensate S&W

for the services that it had rendered, each of the Named Bank Defendants stated that

they had adopted policies to not compensate any PPP Agents.

      31.    On information and belief, to avoid any legal exposure to S&W, some

PPP Lenders have outright refused to process a PPP loan application if it is signed

by or otherwise refers to S&W as the PPP Agent (even though such PPP Lender in

fact knew that S&W had assisted the applicable Bank Customer with such PPP loan

application) or they instead required the Bank Customer to use the PPP Lender’s on-

line PPP application portal to apply for the PPP loan, but they intentionally designed

their portal to prevent the Bank Customer from being able to designate or refer to a

PPP Agent. Because such PPP Lenders have not affirmatively refused to pay S&W,

they are not now being named as Defendants herein, but S&W reserves the right to

do so if S&W later ascertains that such PPP Lenders refuse to pay S&W’s reasonable

and customary fees (not to exceed the PPP Agent Fees Cap).

      32.    As the AICPA recently noted in its Special Report dated April 22, 2020,


                                         11
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 12 of 35




CPAs and accounting firms are prohibited from collecting fees from small business

clients they help apply for PPP loans and that “[e]very bank seems to understand the

rules regarding agents and fees a bit differently, and some are agreeing to pay CPAs

for assisting while others are not agreeing to pay CPAs for assisting.”

      33.    Plaintiff, on behalf of itself and the proposed class (as defined below),

seeks, inter alia, (i) a declaration from this Court that PPP Lenders must pay PPP

Agents the reasonable and customary fees for their services from the fees paid to the

applicable PPP Lender for a PPP loan (but not in excess of the PPP Agent Fees Cap),

(ii) an injunction enjoining PPP Lenders from discriminating against PPP loan

applications which involve the services of a PPP Agent, including, without

limitation, advising Bank Customers and PPP Agents that PPP Agents may charge

Bank Customers for preparing documents but just not for preparing and filing the

actual 2-page PPP loan application and from refusing to accept PPP Loan

Applications signed by, or otherwise referring to, a PPP Agent and (iii) an award of

damages to S&W and all members of the Class for the reasonable and customary

fees they are entitled to for assisting PPP Lenders’ Bank Customers to successfully

apply for a PPP loan which PPP Lenders have refused to pay as described herein

(but not in excess of the PPP Agent Fees Cap), together with the costs of suit, interest

and reasonable attorneys’ fees and any other relief this Court finds is just and proper.




                                          12
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 13 of 35




                          JURISDICTION AND VENUE

      34.    This Court has original jurisdiction over this Action under the Class

Action Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which:

(1) at least some members of the proposed Class have different citizenship from any

Defendant; (2) the proposed class consists of more than 100 persons or entities; and

(3) the claims of the proposed Class Members exceed $5,000,000 in the aggregate.

      35.    This Court has personal jurisdiction over Defendants because

Defendants do business in this District and a substantial number of the events giving

rise to the claims alleged herein took place in this District.

      36.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the alleged claims

occurred in this District given that S&W provided services to the Named Bank

Defendants’ Bank Customers who applied for the subject PPP loans while in this

District, and Defendants, as PPP Lenders, marketed, promoted, and accepted

applications for PPP loans in this District.

                                      PARTIES

      37.    Plaintiff S&W is a Florida corporation with its principal place of

business in Pace, Florida. S&W is a CPA firm that provides accounting and tax

services to the local community. S&W meets the criteria to be a PPP Agent under

the CARES Act.


                                           13
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 14 of 35




       38.    On information and belief, Defendant ServisFirst is a Florida

corporation with its principal place of business in Birmingham, Alabama, that

provides, inter alia, banking services to individuals and businesses. On information

and belief, ServisFirst conducts substantial business in this District either directly

and/or through its subsidiaries and/or affiliates.

       39.    On information and belief, Defendant Synovus is a national banking

association formed under the laws of the United States with its principal place of

business in Columbus, Georgia that provides, inter alia, banking services to

individuals and businesses. On information and belief, Synovus conducts substantial

business in this District either directly and/or through its subsidiaries and/or

affiliates.

       40.    When in this Complaint reference is made to any act of any Defendant,

such shall be deemed to mean that officers, directors, agents, employees, or

representatives of the Defendant named in this lawsuit committed or authorized such

acts, or failed and omitted to adequately supervise or properly control or direct their

employees while engaged in the management, direction, operation or control of the

affairs of the Defendant and did so while acting within the scope of their

employment or agency.

       41.    Plaintiff is unaware of the names, identities, or capacities of the

defendants sued as Does 1-100, but is informed and believes and thereon alleges that


                                           14
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 15 of 35




each such fictitiously-named defendant is acting as a PPP Lender and providing PPP

loans to small businesses (i.e., Bank Customers) and is responsible in some manner

for the damages and abridgement of rights described in this Complaint. S&W will

amend its Complaint to state the true names, identities or capacities of such

fictitiously-named defendants when ascertained.

                          FACTUAL ALLEGATIONS

      42.    S&W is a CPA firm located in Pace, Florida. S&W has approximately

1,000 clients, approximately 200-250 of which are small businesses and/or sole

proprietorships.

      S&W’s Work as a PPP Agent for PPP Lenders’ Bank Customers

      43.    In or around March of 2020, S&W became aware that the CARES Act

and in particular the PPP, had been signed into law.

      44.    Like many CPA firms around the country, S&W realized that many of

its small business clients and sole proprietorships could benefit from the PPP and

likely would be applying for PPP loans and accordingly, S&W began to immediately

study the law, regulations and rules and other written guidance being issued by

Congress, the Treasury Department and the SBA as well as guidance being issued

by the AICPA, banks and other recognized authorities.

      45.    S&W estimates that its staff spent collectively approximately 65 man

hours of non-billable time learning about the PPP, including, without limitation,


                                         15
       Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 16 of 35




studying the CARES Act and SBA interim rules, reading on-line guidance from

institutions, such as the AICPA and articles from other accounting professionals,

participating in on-line information sharing groups and blogs and even waking at

3:00 am to watch an on-line webinar on the PPP before beginning the normal work

day.

        46.   It was generally understood from the available literature that the

demand for PPP loans would vastly outweigh the $349 billion that Congress had

first appropriated for the program and that because loans would be given out on a

“first come/first serve” basis, it was imperative to apply for PPP loans as soon as

possible to obtain that highest chance of obtaining one.

        47.   S&W also initiated contact with its hardest hit small business clients to

inform them of the PPP and advise them that if the PPP loan was used to keep its

employees employed during the pandemic, all or a substantial portion of the PPP

loan would be forgiven.

        48.   Shortly after the PPP became public, S&W was literally inundated with

requests from its clients for assistance in applying for PPP loans, many of which

were desperately trying to avoid laying off their employees.

        49.   Of its approximately 200-250 clients that could apply for a PPP loan,

in the months of March and April, S&W assisted approximately 50 clients in

preparing, processing and filing PPP loan applications with various PPP Lenders in


                                          16
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 17 of 35




and about Pensacola.

      50.      In fact, due to the immediate demand of these clients, the fact that it

was being projected that the $349 billion allocated for the PPP would be exhausted

within a short period of time and that the PPP was set up on a first come/first serve

basis, S&W’s normal accounting and tax work was substantially interrupted in order

to immediately service its clients’ demands to apply for PPP loans and the urgency

of doing so to obtain the best chance of obtaining them.

      51.      S&W’s total billable time (to date) to assist its clients in applying for

PPP Loans is $13,799, none of which has yet been paid by the PPP Lenders. While

a few PPP Lenders have advised S&W that they intend to pay all or a portion of

S&W’s fees for the services it provided to such PPP Lenders’ Bank Customers, to

date, S&W has received nothing.

      ServisFirst

      52.      On or about April 2, 2020, S&W was asked by one of its small business

clients (hereinafter “Client R”) to assist it in applying for a PPP loan.

      53.      Client R is a engineering firm specializing in the design and

manufacturing of equipment used by mechanics to repair vehicles. It is a Florida

limited liability company with its principal place of business is in Pensacola, Florida.

Client R qualifies as a small business and has 8 employees. Its primary bank is

ServisFirst.


                                           17
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 18 of 35




      54.    Due to the COVID-19 pandemic and the cessation of almost all of its

business, Client R was considering furloughing a number of its workers.

      55.    In applying for a PPP loan with ServisFirst on behalf of Client R, S&W

expended 6.8 hours of time preparing, processing and filing the PPP loan application

and supporting documents resulting in billable time of $723. S&W will also be

required to provide assistance to Client R to prepare the necessary certifications that

are required by the CARES Act and the SBA rules for the PPP loan to be forgiven

by the SBA (the “Back End Work”).

      56.    Between April 2, 2020 and April 7, 2020, S&W prepared, signed as

PPP Agent, hand delivered and e-mailed to Client R and/or ServisFirst different

iterations of the PPP loan applications and supporting documents, and as a result,

ServisFirst knew that S&W was acting as Client R’s PPP Agent.

      57.    ServisFirst ultimately created a PPP loan application portal which they

required Client R to use to apply for the PPP loan. On April 7, 2020, Client R filed

its PPP loan application through ServisFirst’s portal using the information and

documents that S&W had prepared as Client R’s PPP Agent and requested a PPP

loan in the amount of $94,165.

      58.    On or about April 10, 2020, Client R received the PPP loan it had

applied for with S&W’s assistance as PPP Agent in the amount of $94,165. Based

on the size of this loan, ServisFirst received or will receive in accordance with the


                                          18
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 19 of 35




SBA First Interim Rule a PPP loan processing fee of $4,708.25 (5% x $94,165) and

from such amount, ServisFirst is required under the same SBA rule to pay S&W’s

fees as Client R’s PPP Agent, but not more than $941.65 (1% x $94,165), i.e., the

PPP Agent Fees Cap.

      59.    On or about April 17, 2020, Client R asked ServisFirst about payment

of S&W fees as Client R’s PPP Agent. ServisFirst advised Client R that “[t]he SBA

guidance on charging the client fees changed late in the game. The Bank has made

a decision to not pay agents.” Client R communicated this to S&W that same day.

      60.    ServisFirst representation to Client R on April 17, 2020 that the SBA

guidance “changed” is false and misleading. In fact, the SBA First Interim Rule that

was issued on April 2, 2020 and which mandated that that the PPP “Agent fees will

be paid by the lender out of the fees the lender receives from SBA” has, as of the

date of this Complaint, not changed at all.

      61.    To date, S&W has not been compensated by ServisFirst for its services

as Client R’s PPP Agent, and S&W has not billed or been paid by Client R for such

services due to the SBA First Interim Rule which precludes S&W from doing so.

      Synovus

      62.    On or about March 24, 2020, S&W was asked by another small

business client (“Client C”) to assist it in applying for a PPP loan.

      63.    Client C is a medical group with its principal place of business in


                                          19
    Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 20 of 35




Pensacola, Florida that specializes in predominately elective surgical procedures.

Client C qualifies as a small business and has 9 employees. Its primary bank is

Synovus.

      64.   Because the procedures that Client C performs for its patients are

predominately elective procedures, Client C’s business had all but stopped due to

the COVID-19 pandemic and it was considering furloughing its staff.

      65.   In applying for a PPP loan with Synovous on behalf of Client C, S&W

expended 8.67 hours of time preparing, processing and filing the PPP loan

application and supporting documents resulting in billable time of $893.75. S&W

will also be required to provide assistance to Client C for the Back End Work.

      66.   On or about April 1, 2020, S&W prepared a PPP loan application which

was signed by the client and S&W as its PPP Agent. Thereafter, S&W interfaced

with Synovus and assisted in resolving a mismatching of Client C’s name by

Synovus that caused a delay to its PPP loan application.

      67.   As a result of such interactions, Synovus therefore knew that S&W was

acting as Client C’s PPP Agent in connection with Client C’s PPP loan application.

      68.   On April 9, 2020, S&W asked Synovus about the payment of S&W

fees as Client C’s PPP Agent. Synovus advised S&W that Synovus had decided that

it would not pay PPP Agents’ fees.

      69.   In fact, Synovus advised S&W that it understood that other PPP Agents


                                        20
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 21 of 35




were being paid to gather and assemble the supporting financial information but just

not to prepare the actual 2-page SBA PPP loan application.

      70.    After S&W interfaced with Synovus’ PPP team and the mismatched

name issue was resolved, on or about April 17, 2020, Client C was finally able to

access Synovus’ online portal to apply for a PPP loan, and Client C did so using the

financial information and supporting documentation that S&W had prepared for it

as its PPP Agent. The application sought a PPP loan in the amount of $163,303.

      71.    On or about, April 21, 2020, Client C received its PPP loan in the

amount of $163,303.

      72.    Based on the size of this PPP loan, Synovus received or will receive in

accordance with the SBA First Interim Rule a PPP loan processing fee of $8,165.15

(5% x $163,303) and from such amount, Synovus is required under the same SBA

rule to pay S&W’s fees as Client C’s PPP Agent, but not more than $1,633.03 (1%

x $163,303), i.e., the PPP Agent Fees Cap.

      73.    To date, S&W has not been compensated by Synovus for its services

as Client C’s PPP Agent and it has not billed or been paid by Client C for such

services due to the SBA First Interim Rule which precludes S&W from doing so.

                       CLASS ACTION ALLEGATIONS

      74.    As noted above, Plaintiff brings this action on behalf of itself and a

state-wide class, defined as indicated below.


                                         21
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 22 of 35




       75.    The Class Definition: All PPP Agents in the State of Florida who

assisted PPP Lenders’ Bank Customers in obtaining PPP loans but were refused

payment of their PPP Agents’ fees by the applicable PPP Lender.

       76.    Excluded from the Class are Defendants, as well as their officers,

employees, agents, board members and legal counsel, and any judge who presides

over this action (or spouse or family member of presiding judge), as well as all past

and present employees, officers and directors of the Defendants.

       77.    S&W reserves the right to expand, limit, modify, or amend this Class

definition, including the addition of one or more subclasses, in connection with

Plaintiffs' motion for Class certification, or at any other time, based upon, inter alia,

changing circumstances and/or new facts obtained during discovery, including,

without limitation, converting this case to a national class action or a multidistrict

litigation.

       78.    Numerosity: The Class is composed of thousands of PPP Agents, whose

joinder in this action would be impracticable. The disposition of their claims through

this class action will benefit all Class Members, the parties and the courts.

       79.    Existence and Predominance of Common Questions of Fact and Law:

There is a well-defined community of interest in questions of law and fact affecting

the Class. These questions of law and fact predominate over individual questions

affecting individual Class Members, including, but not limited to, the following:


                                           22
Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 23 of 35




 a.    Did PPP Lenders have the legal right to refuse to compensate PPP

       Agents who assist the PPP Lenders’ Bank Customers in successfully

       applying for PPP loans?

 b.    Did PPP Lenders have a policy and/or practice of refusing to pay PPP

       Agents for their services in assisting PPP Lenders’ Bank Customers to

       successfully apply for a PPP loan?

 c.    Were PPP Agents required to first reach agreement with a PPP Lender

       as to the fee the PPP Lender would pay the PPP Agent for assisting the

       PPP Lender’s Bank Customer in applying for a PPP loan in order to

       have the right to receive such fee?

 d.    Did the PPP Lenders’ conduct constitute “unfair or deceptive acts or

       practices in the conduct of any trade or commerce” under the Fla. Stat.

       §501.204(1)?

 e.    Did PPP Lenders benefit from the services that the PPP Agents

       provided to the PPP Lenders’ Bank Customers such that the PPP

       Lenders are required to compensate the PPP Agents under equitable

       principles, such as quantum meruit?

 f.    Whether the PPP Lenders’ conduct, as alleged herein, was intentional

       and knowing?

 g.    Whether Class Members are entitled to damages and/or quantum


                                   23
    Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 24 of 35




            meruit for the reasonable and customary value of their services as PPP

            Agents and if so, how is that to be determined;

      h.    Whether Class Members are entitled to be paid for the Back End Work

            from the PPP loan origination fees paid to the PPP Lenders by the SBA

            and if so, when can a PPP Agent seek payment for the Back End Work;

            and

      i.    Whether Plaintiffs and Class Members are entitled to an award of

            reasonable attorney's fees, pre-judgment interest and costs of suit.

      80.   Superiority: In engaging in the conduct described herein, Defendants

have acted and failed to act on grounds generally applicable to Plaintiff and other

Class Members. Such conduct requires the Court’s imposition of uniform relief to

ensure compatible standards of conduct toward Class Members and to make

injunctive or corresponding declaratory relief appropriate for all Class Members. A

class action is superior to all other available means for the fair and efficient

adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class

Members could afford to seek legal redress of the wrongs complained herein on an

individual basis. Absent class action, Class Members and the general public would

not likely recover, or have the chance to recover, damages or restitution, and

Defendants would be permitted to unjustly retain the proceeds of their misdeeds.




                                        24
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 25 of 35




      81.    Typicality: Plaintiff’s claims are typical of, and are not antagonistic to,

the claims of all Class Members. Plaintiffs and the Class Members have all been

damaged by Defendants’ unfair and unlawful practice of refusing to compensate

PPP Agents for their services assisting the PPP Lenders’ Bank Customers in

applying for PPP loans as mandated by the SBA First Interim Rule, as alleged herein.

The factual and legal bases of Defendants’ liability to Plaintiff and each Class

Member are substantially similar, resulting in injury to Plaintiff and each Class

Member as a result of Defendants’ actions as described herein.

      82.    Adequacy: Plaintiff is an adequate representative of the Class because

it is a member of the Class and Plaintiff’s interests do not conflict with the interests

of the Class Members that Plaintiff seeks to represent. Plaintiff will fairly and

adequately represent and protect the interests of other Class Members. Plaintiff has

retained counsel with substantial experience in litigating complex cases. Both

Plaintiff and its counsel will vigorously prosecute this action on behalf of the Class

and have the financial ability to do so. Neither Plaintiff nor counsel has any interest

adverse to other Class Members.

      83.    Ascertainability: Plaintiff and the Class Members are informed and

believe that because the vast majority of PPP Agents have professional licenses

(CPAs, attorneys, and other licensed financial professionals) and are registered with

the State of Florida and because the SBA keeps extensive computerized records of


                                          25
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 26 of 35




their PPP loans as well as their borrowers (i.e., the PPP Lenders’ Bank Customers)

and associated PPP Lenders through, inter alia, computerized PPP loan application

systems and Federally mandated record keeping which include contact information,

including email and home mailing addresses, Plaintiff submits that the vast majority

of Class Members, if not 100% of Class Members, may be identified and

ascertained, and accordingly, notice of this action could be disseminated in

accordance with due process requirements.

                         FIRST CLAIM FOR RELIEF
                              On Behalf of the Class
                             Against All Defendants
      (Violation of the Florida Unfair and Deceptive Trade Practices Act)

      84.    Plaintiff repeats and re-alleges the allegations in Paragraphs 1 through

83 of the Complaint as though fully set forth herein and incorporates the same by

this reference.

      85.    Plaintiff asserts this cause of action on behalf of itself and members of

the Class.

      86.    Section 501.204(1) of Florida Unfair and Deceptive Trade Practices

Act (“FDUTPA”), Fla. Stat. §501.201 et seq., provides that “unfair or deceptive acts

or practices in the conduct of any trade or commerce are hereby declared unlawful.”

The provisions of the Act shall be “construed liberally to promote the protection” of

the “consuming public and legitimate business enterprises from those who engage

in… deceptive[] or unfair acts or practices in the conduct of any trade or commerce.”

                                         26
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 27 of 35




Fla. Stat § 501.204(2) (2020).

      87.    Defendants were, at all times material to the allegations herein, engaged

in “trade or commerce’ as defined by the Act. Fla. Stat. § 501.203 (2014).

      88.    Defendants, as PPP Lenders, knew or should have known that many of

their Bank Customers were not sophisticated enough and/or lacked the necessary

accounting skills and/or did not maintain the necessary financial data, to be able to

successfully apply for a PPP loan without the assistance of a PPP Agent.

      89.    Defendants also knew or should have known that their Bank Customers

would seek the assistance and in fact did seek the assistance of CPAs, attorneys and

other PPP Agents to assist them in applying for PPP loans with Defendants.

      90.    Based on the assistance from the PPP Agents, the Bank Customers

successfully applied for PPP Loans with their PPP Lenders which were issued by

the SBA.

      91.    As a result of these PPP loans, the SBA has paid the PPP Lenders the

processing fees that are due PPP Lenders under the SBA First Interim Rule. These

processing fees include the fees (subject to the PPP Agent Fees Cap) that that are

due and owing to PPP Agents for their services.

      92.    The Defendants obtained the services of and benefits provided by the

PPP Agents to the Defendants’ Bank Customers and as a result, Defendants have

earned substantial PPP loan processing fees, but have refused to compensate the PPP


                                         27
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 28 of 35




Agents the reasonable and customary fees that the PPP Agents are owed for assisting

such Bank Customers as PPP Agents as mandated by the SBA First Interim Rule

and accordingly, Defendants’ refusal to do so is an unfair and deceptive business act

or practice.

      93.      Through their unfair acts and practices, Defendants have improperly

obtained fees from the Federal government at the expense of Plaintiff and the Class.

      94.      As such, Plaintiff requests that this Court cause Defendants to disgorge

the portion of these fees that Congress intended to be used to pay PPP Agents the

reasonable and customary fees for their services, and to enjoin Defendants from

continuing to violate the FDUTPA as discussed herein and/or from violating the

FDUTPA in the future, particularly because Congress has allocated an additional

$320 billion in funds for the PPP on April 21, 2020 and a new round of PPP loan

applications is already underway. Otherwise, Plaintiff, the Class and members of the

general public may be irreparably harmed and/or denied an effective and complete

remedy if such an order is not granted.

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

relief as follows:

               a.    For an order certifying the Class as defined above, appointing

                     Plaintiff as Class representative for the Class, and appointing

                     Plaintiff’s counsel as Class counsel for the Class;


                                           28
Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 29 of 35




       b.   That the Court adjudge and decree that Defendants have engaged

            in the conduct complained of herein;.

       c.   That the Court adjudge and decree that the conduct complained

            of in refusing to pay the reasonable and customary fees of PPP

            Agents that assist the PPP Lenders’ Bank Customers in

            successfully applying for PPP loans constitutes deceptive and

            unfair trade practices in violation of the Florida Deceptive and

            Unfair Trade Practices Act, Chapter 501, Part II, Florida

            Statutes;

       d.   That the Court enjoin the Defendants from further violations of

            FDUTPA;

       e.   That the Court enjoin the Defendants from failing to pay the

            reasonable and customary fees of PPP Agents that assist PPP

            Lenders’ Bank Customers in successfully applying for PPP loans

            as required by the SBA First Interim Rule;

       f.   That the Court award damages (not to exceed the PPP Agent

            Fees Cap), civil penalties, attorney’s fees, prejudgment interest

            and costs to the Plaintiff for the prosecution of this action

            pursuant to Section 501.2105, Florida Statutes;

       g.   Award any such equitable or other relief pursuant to Section


                                 29
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 30 of 35




                   501.207(3), Florida Statutes;

             h.    Award such other and further relief as the Court deems just and

                   proper; and

             i.    Plaintiff hereby demands a jury trial.

                        SECOND CLAIM FOR RELIEF
                           On Behalf of the Class
                           Against All Defendants
                            (Unjust Enrichment)

      95.    Plaintiff repeats and re-alleges the allegations in Paragraphs 1 through

83 of the Complaint as though fully set forth herein and incorporates the same by

this reference.

      96.    Plaintiff asserts this cause of action on behalf of itself and members of

the Class.

      97.    Plaintiff performed services for the PPP Lenders’ Bank Customers by

assisting them in successfully preparing, processing and filing PPP loan applications

and incurred costs in that effort which also benefited Defendants.

      98.    Defendants knew or should have known of the services Plaintiff was

providing as a PPP Agent to the Defendants’ Bank Customers, of the benefits those

services provided and of Plaintiff’s expectation of being compensated the reasonable

and customary fees for such work as provided under the SBA First Interim Rule.

      99.    Defendants accepted Plaintiff’s services and retained the benefit of

those services by, inter alia, obtaining PPP loans for their Bank Customers for which

                                         30
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 31 of 35




they received substantial fees from the SBA under the SBA First Interim Rule.

      100. Defendants have been unjustly enriched as a result, and under the

circumstances, it would be inequitable for them to retain all of SBA PPP loan

processing fees paid to them by the SBA without paying Plaintiff for the value of its

services as PPP Agent. In addition and/or in the alternative, under the totality of all

of the circumstances, Plaintiff is entitled to a reasonable fee for its services as PPP

Agent plus reimbursement of their costs.

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

judgment against Defendants for unjust enrichment as follows:

             a.     For an order certifying the Class as defined above, appointing

                    Plaintiff as Class representative for the Class, and appointing

                    Plaintiff’s counsel as Class counsel for the Class;

             b.     For an award of the reasonable value of the services provided by

                    each PPP Agent and/or the amount by which Defendants were

                    unjustly enriched (not to exceed the PPP Agent Fees Cap);

             c.     For all costs of suit;

             d.     For post judgment interest at the maximum legal rate;

             e.     For such other and further relief as deemed just and proper;

             f.     For reasonable attorneys' fees; and

             g.     Plaintiff hereby demands a jury trial.


                                             31
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 32 of 35




                         THIRD CLAIM FOR RELIEF
                            On Behalf of the Class
                            Against All Defendants
                           (For Declaratory Relief)

      101. Plaintiff repeats and re-alleges the allegations in Paragraphs 1 through

83 of the Complaint as though fully set forth herein and incorporates the same by

this reference.

      102. Plaintiff asserts this cause of action on behalf of itself and members of

the Class.

      103. Plaintiff asserts that SBA First Interim Rule mandates that the PPP

“Agent fees will be paid by the lender out of the fees the lender receives from SBA.”

      104. On information and belief, Defendants assert that the SBA First Interim

Rule is discretionary and PPP Lenders have the right to choose not to compensate

PPP Agents that assist the PPP Lenders’ Bank Customers in successfully applying

for PPP loans.

      105. There is an actual controversy between Plaintiff and Defendants

regarding whether PPP Lenders are required under the SBA First Interim Rule to

compensate PPP Agents as asserted by Plaintiff herein.

      106. Plaintiff is entitled to a binding declaration of its rights to be

compensated by PPP Lenders as asserted herein.

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

declaration having the force of a final judgment that PPP Lenders are required to

                                         32
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 33 of 35




pay the reasonable and customary fees of PPP Agents (not to exceed the PPP Agent

Fees Cap) who assist a PPP Lender’s Bank Customer in successfully applying for a

PPP loan out of the PPP loan processing fees received by such PPP Lender from the

SBA with respect to the applicable PPP loan issued to such Bank Customer.

                        FOURTH CLAIM FOR RELIEF
                           On Behalf of the Class
                           Against All Defendants
                                (Injunction)

      107. Plaintiff repeats and re-alleges the allegations in Paragraphs 1 through

83 of the Complaint as though fully set forth herein and incorporates the same by

this reference.

      108. Plaintiff asserts this cause of action on behalf of itself and members of

the Class.

      109. PPP Lenders’ obligation to pay PPP Agents for their services is

mandated by the SBA First Interim Rule.

      110. Defendants’ conduct in refusing to pay PPP Agents for their work in

successfully assisting PPP Lenders’ Bank Customers to apply for PPP loans is

unlawful and unjust enrichment and is causing irreparable injury to Florida small

businesses, because PPP Agents will cease assisting such Bank Customers if they

are not entitled to be compensated for their work.

      111. As a result, many Florida small business will not receive PPP loans and

many will fail, causing the unemployment of thousands of Florida workers, contrary

                                         33
     Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 34 of 35




to the intent of Congress in creating the CARES Act and the PPP.

         112. PPP Agents, Bank Customers and indeed the public in general will be

irreparably harmed if the PPP Lenders’ unlawful conduct is allowed to continue.

         113. Plaintiff has raised sufficiently serious questions going to the merits of

the causes of action asserted herein to make them a fair ground for litigation and the

balance of hardships tip decidedly in Plaintiff’s and the Class’ favor.

         114. For the reasons identified above, Plaintiff and those similarly situated

are without an adequate remedy at law absent an injunction prohibiting the PPP

Lenders from refusing to pay the reasonable and customary fees of PPP Agents that

perform services for PPP Lenders’ Bank Customers to successfully apply for PPP

loans.

         WHEREFORE, Plaintiff respectfully requests this Court to enter an

injunction ordering that PPP Lenders are enjoined and restrained from refusing to

pay the reasonable and customary fees of PPP Agents (not to exceed the PPP Agent

Fees Cap) who assist a PPP Lender’s Bank Customer in successfully applying for a

PPP loan out of the loan processing fees received by such PPP Lender from the SBA




                                            34
    Case 3:20-cv-05425-TKW-HTC Document 1 Filed 04/26/20 Page 35 of 35




with respect to the applicable PPP loan issued to such Bank Customer.

                                  JURY DEMAND

      Plaintiff requests trial by jury of all claims that are so triable.

                                  VERIFICATION

      I hereby swear under penalty of perjury that the foregoing is true and correct

to the best of my knowledge.

                                          /s/ John S. Wirt
                                         Counsel for the Plaintiff
                                         Sport & Wheat CPA PA

Dated:       April 26, 2020              Respectfully submitted,


                                          /s/ John S. Wirt
                                         John S. Wirt, Esq.
                                         WIRT & WIRT, P.A.
                                         5 Calhoun Ave, Suite 306
                                         Destin, FL 32541
                                         Tel: 847-323-4082
                                         Fax: 314-431-6920
                                         jwirt@wirtlawfirm.com
                                         Attorneys for the Plaintiff
                                         Sport & Wheat CPA PA
                                         FL Bar # 0117640




                                           35
